COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MICHAEL ZIMPRICH,                                              No. 08-15-00327-CV
                                                §
                 Appellant/Cross-Appellee,                          Appeal from
                                                §
 v.                                                             327th District Court
                                                §
 JUAN HEREDIA AND                                             of El Paso County, Texas
 FLOR FLORES,                                   §
                                                                  (TC # 2011-344)
               Appellees/Cross-Appellants.      §

                                                §


                                       JUDGMENT

       The Court has considered this cause on Appellant/Cross-Appellee=s motion to dismiss

and concludes the motion should be granted and the appeal should be dismissed, in accordance

with the opinion of this Court. We therefore dismiss the appeal as to Appellant/Cross-Appellee.

We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF JUNE, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.